 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinger Lakes Plumbing & Heating Co., Inc., andUnited Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industryof the United States and Canada, Local UnionNo. 13. Case 3-CA-9262November 19, 1980DECISION AND ORDERBy CHAIRMAN FANNING ANI) MEMBI.RSJENKINS ANI) PLNI-I.OOn June 18, 1980, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the Charging Partyfiled exceptions, the General Counsel filed cross-exceptions, and Respondent and the ChargingParty filed answering briefs to each other's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative Law' The year 1979 i In 9 f the Adninistrative I.aw Judge's Decision isan apparent typographical error; the record establishes that Respondent'spresident, 'Theodore Bogart, testified in effect that his la't 'visit to theCanandaigua site wals around December 1978Respondenlt ha's excepted tl certain credibility findings made by IheAdministrative l aw Judge It s the Board'. etablishied plicy nlot tooverrule an admiiistratti'e law jludge's resolutionl with respect to credi-hilit) unless the clear preponderance of all of the relevlant evidence con-vinces us that the re'.olutions are incorrect Sandard Dry WaI/ Products,Inc.. 91 NI.RB 544 (1950(), efd 188 F 2d 362 (3d Cir 1951 W havecarefully examined the record and find iii basis for reversing his findings' We agree with the Administrative Law Judge's finding hat the bar-gaining unit in questioll here continued in cxisclice at all times relevantto this proceeding, icluding through the period between mid-Marchthrough early June 1979, when no unit work was performed and rlo unitemployees were emploed In so finding. we note the particular stahilityof Respondent' unit work force during he perinod January 1976 throughMarch 1979 I)uring his 39-molth period. the average monthly unitwork force was five employees, with a high of eight employees in Janu-ary and February 1978 and a low of no employees i May 1976 I)uringthe cours.e of this entire period huwe'.er. Repondent employed nly 10different employees in the unit i queslion Indeed, the Union's buinessrepresentative during this period. Rbert Scott testified without contra-diction that, when Respondent needed periodically to increase the size ofits wrk force. it would attempt to rehire unit employees which it hadpreviously employed. In his regard. Respondent's presidelt also testfiedthat, when he needed to increase the size of his work force, he planned"as to what man was available, and I knew where they were'" Bogarlwould cntact the employee, who in turl wuld advise the Uion f hisemploymeint or reemploymcnt by Respondent. Thus. during the 39-nmlithperiod from January 1976 through March 1979. employees Burgett,Bricco, Burgess, and Marino were employed in 36, 33, 33, and 29 ofthose months, respectively. and employees Akens. Rogers, and Clarkwere employed i 21. 19, and 12 months, respectivelyIn light of his evidence. the Administrative Law Judge's finding iswell supptrted, as discussed more fully in sec. III111 of his Decision. thathe bargaining unit in question contillued throughout and after theMarch-June 1979 hiatus in the perfirmance of unit work ad employmentof unit employees253 NLRB No. 49modified herein.THE RM F.I)YAs discussed more fully in the attached Decision,the Administrative Law Judge found, and weaffirm, that Respondent violated Section 8(a)(5).,(3), and (1) of the Act by, inter alia, unilaterallyand discriminatorily changing terms and conditionsof employment following the May 31, 1979, expira-tion of the collective-bargaining agreement be-tween it and the Union, in derogation of its on-going obligation to bargain with the Union aboutany such changes. One of the unlawful changes ef-fected by Respondent was the cessation of pay-ments of contractually mandated contributions forcertain fringe benefits, as enumerated and describedin article VII of the May 1, 1976-May 31, 1979,collective-bargaining agreement.4Accordingly, and in addition to the other reme-dial measures recommended by the AdministrativeLaw Judge, which we adopt, we shall order Re-spondent to pay all delinquent contributions sinceJune 1979 to the funds and plans listed in footnote4, supra, and to continue to pay such contributionsuntil such time as Respondent negotiates in goodfaith with the Union to a new agreement or to animpasse.5Article VII of the aforementioned collective-bar-gaining agreement also provides that all delinquentcontributions (as defined therein) are subject tomandatory liquidated damages for each fund, in anamount equal to 10 percent of the sum required tobe submitted to that fund. Thus, the contract showsan agreed-upon method for determining the addi-tional costs to the funds caused by delinquent pay-ments, and it is appropriate that the remedy hereintake the agreed-upon method into consideration.Therefore, we shall also order Respondent to payinto the above-specified funds, as liquidated dam-ages, an additional sum amounting to 10 percent ofthe delinquent contributions due those funds. Peer-less Roofing Co., Ltd., supra.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-4 Specifically, the Group Insurance lan. P isilon Plan, Apprenticeship'ITraining and Education Fund, Journeyman Education Trating Fund,Mechanical Contractors Industry Ad'ancetelit Program, VacationFund, Holiday Fund, and Annuity Fund Art. Vll (f the aforementionedcotract also lists "Dues Checkoff" as "Fringe Benefit " Unlike its cessa-tioil of payments for the other fringe heinefits set out above. Respondent'scessation of deduction and retnisionl l the Uniln of employee uniondues was not unlawful Perle Rfing Co., Ltd., 247 NLRB N 72, sloip. pp 12 13 (1980)' Peerl- Rfing Co.. Ltd. upra. Sir Jame. Inc.. K183 NLRB 256. 261(197(); cf. (urpenuler SprinAlr Corpration. 238 NLRB 974 (1978), en-forcement denied in relevant part 6(5 F 2d 60 (2d Cir 1979) FINGER LAKES P'I.LMHING & HEATING CO.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Finger Lakes Plumbing & Heating Co., Inc.,Geneva, New York, its officers, agents. successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert new paragraphs 2(d) and (e) as follows,and reletter the subsequent paragraphs accordingly:"(d) In accordance with the terms set out in arti-cle VII of the May 1, 1976 -May 31, 1979, collec-tive-bargaining agreement between the parties, payall delinquent contributions since June 1979 to thefollowing funds or plans: Group Insurance Plan,Pension Plan, Apprenticeship Training and Educa-tion Fund, Journeyman Education Training Fund,Mechanical Contractors Industry AdvancementProgram, Vacation Fund, Holiday Fund, and An-nuity Fund; and continue to pay such contributionsuntil such time as Respondent negotiates in goodfaith with the Union to a new agreement or to animpasse."(e) In accordance with the terms set out in arti-cle VII of the aforementioned collective-bargainingagreement, pay into the above-specified funds, asliquidated damages, an additional sum amountingto 10 percent of the delinquent contributions duethose funds pursuant to paragraph 2(d) of thisOrder. "2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPI OYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL.L NOT make unilateral changes con-cerning rates of pay, wages, benefits, hours,and other terms and conditions of employmentof employees in the below-listed appropriatebargaining unit, nor will we otherwise refuseto bargain collectively with or unlawfullywithdraw recognition from United Associationof Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the UnitedStates and Canada, Local Union No. 13, as theexclusive representative of the employees inthe bargaining unit described below.All plumbers, steamfitters and pipefitters em-ployed by us in commercial jobs (as morecompletely described in the contract we hadwith said Union for 1976-79), excludingoffice clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.WI wti I. NOr discourage membership in theabove-named Union or in any other labor or-ganization, by discriminating against employ-ees, laid-off employees, or applicants for em-ployment, through the imposition of illegalconditions of employment or by otherwise dis-criminating against any of our employees inregard to hire, tenure, or conditions of theiremployment.WE WIl. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the Act except to the extent that such rightsmay be affected by lawful agreements in ac-cordance with Section 8(a)(3) of the Act.WE WIL.t., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described above, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement.WE Wi.i. offer to Kenneth Akens, KennethPage, and John Armstrong immediate and fullinstatement to the position each would havebeen instated in absent the discriminationagainst each or, if such position no longerexists, a substantially equivalent position, with-out prejudice to seniority or other rights, andmake each of them and all employees hired onand after May 31, 1979, whole for any loss ofpay or other benefits suffered by reason of thediscrimination against them.WE Wll ., in accordance with the terms ofthe May 1, 1976-May 31, 1979, collective-bar-gaining agreement between us and the Union,pay all delinquent contributions since June1979 to the following funds or plans: GroupInsurance Plan, Pension Plan, ApprenticeshipTraining and Education Fund, JourneymanEducation Training Fund, Mechanical Con-tractors Industry Advancement Program, Va-cation Fund, Holiday Fund, and AnnunityFund.WE Wll.I continue to pay such contributionsuntil such time as we negotiate in good faithwith the Union to a new agreement or to animpasse.WI: wil.l also pay into those funds andplans, as liquidated damages, an additional sumamounting to 10 percent of the delinquent con-tributions due on those funds and plans.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become orremain, or refrain from becoming or remaining,members of any labor organization, except to theextent provided by Section 8(a)(3) of the Act.FINGER LAKES PLUMBING & HEAT-ING CO., INC.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon February 25 and 26, 1980, at Canandaigua, NewYork.The charge was filed on August 13, 1979. The com-plaint in this matter was issued on September 27, 1979.The issues concern whether the Respondent has violatedSection 8(a)(l), (3), and (5) by withdrawal of recognitionof the Union and refusing to meet or bargain with theUnion, and by unilaterally changing the terms and condi-tions and benefits of employment of employees in a de-fined appropriate bargaining unit without notice to orbargaining with the Union.All parties were afforded full opportunity to partici-pate in the proceeding. Briefs have been filed by all par-ties and have been considered. 'Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYER2Finger Lakes Plumbing & Heating Co., Inc., the Re-spondent, is, and has been at all times material herein, acorporation duly organized under, and existing by virtueof, the laws of the State of New York.At all times material herein, Respondent has main-tained its principal office and place of business at 601West Washington Street, in the city of Geneva, andState of New York, and various other jobsites in NewYork State, and is, and has been at all times materialherein, continuously engaged in the business of providingand performing plumbing and air-conditioning construc-tion services and related services.3' My Order, dated May 28, 1980, correcting the record in certain re-spects is marked as ALJ Exh. No. I and is received into the recordz The facts herein are based on the pleadings and admissions thereinexcept as otherwise indicated.3 The above findings follow the complaint allegations. Respondentadnits the allegations excepting the portion relating to "and variousother job sites in New York State, and is, and has been at all times mate-rial herein, continuously engaged in the business of providing and per-forming plumbing and air-conditioning construction services and relatedservices." The facts reveal that the Respondent has performed plumbingand air-conditioning construction services and related services at jobsitesin the State of New York other than Geneva before May 31, 1979, andplumbing construction services after May 31, 1979, the date of expirationof a collective-bargaining agreement. The facts reveal that Respondent'swork force has fluctuated in the past, that for a period of several monthsbefore May 31, 1979, Respondent was not actively employing employeesin the bargaining unit involved in this case. However, Respondent contin-ued during such period of time to bid for work customarily performed byAnnually, in the course and conduct of its business,Respondent purchases and receives goods and materialsin New York State valued in excess of $50,000, whichgoods and materials originate outside the State of NewYork. Annually, Respondent performs work or servicesin New York State valued in excess of $50,000 for otheremployers over whom the Board would assert jurisdic-tion under its direct jurisdictional standards.As conceded by Respondent and based on the forego-ing, it is concluded and found that the Respondent is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOI.VED4United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local Union No. 13, is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. Preliminary Issues: Supervisory Status5At all times material herein, T. Bogart occupied theposition of president of Respondent, William A. Clarkoccupied the position of superintendent, and both havebeen and are now agents of Respondent, acting on itsbehalf, and supervisors within the meaning of Section2(11) and (13) of the Act.B. The Appropriate Bargaining UnitAll plumbers, steamfitters, and pipefitters employed byRespondent in commercial jobs (as more completely de-scribed in the contract received in evidence in this pro-ceeding as G.C. Exh. 2), excluding office clerical em-ployees, professional employees, guards, and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.6bargaining unit employees and subsequent to but close in time to the ex-piration of the collective-bargaining agreement on May 31, 1979, engagedin work customarily performed by bargaining unit employees. Consider-ing these facts, it is concluded and found that the General Counsel hasestablished that Respondent, at all times material herein, has maintainedits principal office and place of business at 601 West Washington Street.in Geneva, New York, and various other jobsites in New York State, andis, and has been at all times material herein, continuously engaged in thebusiness of providing and perfiorming plumbing and air-conditioning con-struction services and related services.The facts are based on the pleadings and admissions therein.5 The facts are based on the pleadings and admissions therein.5 Respondent admits that the described unit is an appropriate bargain-ing unit during the time of the contract referred to therein Respondentdenies that such unit has continued to exist after May 31, 1979, because itceased employing members of Local 13 of the Union and had no obliga-tion to bargain with the Union because the Union was not the exclusivecollective-bargaining representative as a result of loss of majority statusafter May 31, 1979. The facts in this case reveal that Respondent has con-tinued in business concerning "commercial" plumbing and air-condition-ing work until and after May 31, 1979, had no objective basis to doubtthe Union's majority status, and had an obligation to bargain with theUnion as to any changes in employment conditions of employees in theappropriate bargaining unit. The contract in effect to May 31, 1979. re-Continued408 FINGER LAKES PLUMBING & HEATING CO,C. The 1976-79 Collective-Bargaining Agreement7For a number of years Respondent has been a memberof the Mechanical Contractors Association of Rochester,Inc., a multiemployer bargaining association, and/orbound by a contract or contracts between the Associ-ation and the Union. The most recent contract, coveringthe Respondent's employees in the appropriate unit pre-viously found, between the Association and the Union,and to which Respondent was bound, was effective byits terms for the period May 1., 1976, to May 31, 1979.D. The Respondent s Concern Over Losing WorkToward the last of 1978, Respondent's president,Bogart, telephoned Local 13's business manager, Farrell,and expressed a hope to get together with the Union todiscuss his concern over losing work in the Geneva areabecause of the union scale. Bogart sent the followingsimilar communication to Farrell by letter dated January2, 1979, but there did not ensue a meeting between theUnion and Bogart:January 2, 1979Mr. Christopher FarrellU. A. Local 131645 St. Paul StreetRochester, New York 14621Dear Sir:I hope you enjoyed the Holiday Season and lookforward to a good year in 1979.My concern at this time is with our industry andthe number of unemployed men in our area. Inchecking on jobs which normally were our custom-ers; I find that nearly a million dollars of work wasdone by open shop contractors last year. Therewere numerous jobs ranging from $500,000.00 downthat got away because we are out of range with theprice we have to charge. I have discussed this withseveral of the local delegates in the building tradesand I find other trades have a sliding scale thus en-abling them to use union men and compete in theindustry. If something like this could be worked outin our old Local 74 area I feel it would be good forthe Local, at least until the bad economy blowsover; and in turn enhance our positions.We have the A.B.C. open shop knocking on ourdoor, but this is not our intent-however we wouldlike to be competitive.I would like to have lunch with you someday andtalk this over.Awaiting your reply, I remain;ferred to "commercial" plumbing and air-conditioning. The Union andother employers also have contracts regarding "residential" plumbing andair-conditioning There is no conention that the Respondent employs em-ployees who perfiorm "residential" plumbing and air-conditioning workConsidering the filats and the parties' contentions, the overall facts per-suade and I conclude and find that the bargaining unit as set out is anappropriate bargaining unitI The facts are based on the credited testimony of Farrell, stipulationls.the record as a whole, and some admissions in the pleadings The con-tract referred to was between the Charging Part) Union and the Re-spondentYours truly,T. BogartE. he Union's Request for Bargaining-January 26,1979On January 26, 1979, the Union sent the Respondent,and apparently other members of the Mechanical Con-tractors Association of Rochester, Inc., and Associationof Plumbing-Heating-Cooling Contractors of Rochester,Inc., a letter requesting bargaining as is revealed by thefollowing:January 26, 1979Dear Sir:Please be advised that our organization wishes torenegotiate our contract with you which expiresmidnight May 31st, 1979.The items to be negotiated are wages, hours,working conditions, jointly administered plans andall other items in the present agreement.This is to serve as 60 days' notice as required byArticle VIII, Section I of our present Articles ofAgreement of the Mechanical Contractors Associ-ation of Rochester, Inc. and Association of Plumb-ing-Heating-Cooling Contractors of Rochester. Inc.and Local Union No. 13 of the United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, and all ether pertinent statutes.Very truly yours,Chris FarrellBusiness ManagerU. A. Local #13F. The Respondelnts Withdrawal From theMultiemployer GroupOn or about March 13, 1979, Respondent timely with-drew from the Association and bargaining as a part ofthe multiemployer group referred to above, except thatRespondent continued to be bound by the contractreached through multiemployer bargaining with theUnion until the expiration date of the contract on May31, 1979.'At or around the time of Respondent's withdrawalfrom the multiemployer group, Respondent transmitted aletter to the Union as follows:March 13, 1979Local 13, United Association1645 St. Paul StreetRochester, New York 14621Re: Agreement-Mechanical Contractor's Associ-ation of Rochester and Local 13, U.A.Gentlemen:This is to advise you that pursuant to Article VIIIof the current collective bargaining agreement that' the facts are not disputed and are established h the pleadings andadditions therein409 I)tCISI()NS ()F NAI()NAI. IAB()OR R.AT'IONS O()ARFinger L.akes Ilumbiing and leating Co.. Inc.hereby gives notice to Local 13, United Associationthat it hereby terminates its agreement with I ocal13, U.A. effective upon the expiration of the currentcollective bargaining agreement.This is to further advise you that this corporationwill liave submitted its resignation as a member tothe Mechanical Contractor's Association of Roches-ter.This corporation will not he bound by any collec-tive bargaining agreement which may be negotiatedby the above nanmed association or the ConferenceCommittee vwhich it may designate for the purposeof negotiating a collective bargaining agreement.Upon the cf'fectik date of the termination of thecollective-bargaining agreemenlt with your uitori,thiis corporation will conduct labor relations tor andn( its ow ni behalf on an independent basis.Very truly yours,FINGER LAKFS PI UMBINGAN[) HlEAIINC CO., INC.by T. Bogart, President(j. I7he Union 's Request to the Respondent forBargaining April 24. 1979On April 24, 1979, the Union transmitted a letter asfollows to the Respondent:April 24, 1979Mr. T. BogartPresideltFinger akes Plumbing & leating Co., Inc.601 West Washingtlon StreetJelleva, New York 14456Dear Mr. Bogart:We are prepared to meet with you, for the pur-pose of renegotiating our agreement with your com-pany, which expires May 31st, 1979.We will be available to meet on May 11th, 1979,at 10:00 a.m., at the Local #13 Union Office, 1645Saint Paul Street, Rochester, New York, to com-mence negotiations.Please contact this office to confirm this meeting.Sincerely,Chris FarrellBusiness ManagerU.A. ocal #13H. he Re.spondent's Declination to Bargain May 3,1979On May 3, 1979, the Respondent transmitted a letter asfollows to the Union:May 3, 1979Mr. Chris FarrellUnited Association Local Union No. 131645 St. Paul StreetRochester, New York 14621Dear Mr. Farrell:This will acknowledge receipt of your letter ofApril 24th, 1979 and meeting on May 11, 1979. Weare not employing any Local 13 members or plumb-ers and ill not be negotiating, therefore, we willnot be attending the meeting.Yours truly,'r. BogartI. he Continuation a 'the Bargaining UnitThe Respondent's work force for the bargaining unitemployees has fluctuated in the past. Employees werelaid off and recalled. Essenltially when the Respondentneeded to recall or to hire employees, Respondentsimply sought out employees who were members ofl.ocal 13 and employed the same. In the last few monthsof Respondent's 1976 79 contract covering commercialplumbing and air-conditioninlg work and employees en-gaged in such work, Responidenit did niot have employeesactively engaged in such work.Respondent's major conteiition appears to be that theemployinig unit ceased \wheil its last active employee insuch unit ceased work and that its obligation to bargainwith the Union ceased, that thereafter when it employedemployees, such employees were employed in a new unitand Respondent was free to set its own terms and condi-tions of employment.Such contentions are based on a misunderstanding ofwhat constitutes a continuationi of a bargaining unit. In aunit f employees involvinig a normal fluctuatinig demandfor employees, as in building and construction work, theemployee work force is deemed to he that of employeeswho are actively workilg and those who have a reason-able expectancy of further employment even though onlayoff status. Since the Respondent continued throughoutthe period of time of the old collecti ve-bargaining agree-ment to seek work of the type normally performed bybargaining unit employees, and subsequent to May 31,1979, has successfully obtained substantial work of sucha character and has employed employees to performsuch work, the facts require a finding that the bargainingunit has continued at all times relevant to this proceed-ing.J. The Union Bargaining StatusThe facts are largely undisputed that the Union en-joyed the status of exclusive bargaining representative ofthe employees in the appropriate bargaining unit foundherein until May 31, 1979. Board and case law clearlyreveal that as a result of the 1976-79 collective-bargain-ing agreement, the Union is presumed to have enjoyedthe status of having been designated by a majority of theemployees in the appropriate bargaining unit to be therepresentative of such employees and as a result of suchdesignation by a majority of employees to be the exclu-sive collective-bargaininIg representative of such employ-ees. Further, Respondent's withdrawal from the multiem-ployer bargaining group would not adversely affect suchstatus of the Union because the presumption of majordesignation is presumed to have been evenly spreadthroughout the bargaining unit.410 IINGER I.AKES lPt iMHING & 8tt11 ;\tIN(i C()It is thus clear that, absent some objective consider-ations, the Respondent was obligated to bargain with thileUnion on April 24, 1979. when the lUnion requested bar-gaining, and on May 3, 1979, when the Respondent re-fused to bargain with the Union. The facts are clear thatthe Respondent has refused to bargain with the Union atall times since May 3, 1979.The Respondent would contend that its failure toemploy employees for the last months before May 31,1979, reveals objective considerations to raise a doubt asto the Union's majority status. Such contentions must bhrejected. As indicated, Respondent's work force hargain-ing unit is one of fluctualting si/e. Absent evidence to thecontrary, it is to be presumed thatl the Union's majoritystatus would continue at the same ratio with new hiresor recalls to work. In this case, the facts do not revealany evidence that any enmploce was discontent with theUnion as representative of the employees, Nor is thereany evidence that employee disconteint with the Unionhas been made known to the employer. Rather, the factsreveal that the Respondent was concerned about tleeffect of union scale upon his bids anid the obtaiing ofwork and had decided during the term of his contractwith the Union to operate nonunion after the expirationof such contract. Thus, in the period of time Januar toMarch 1979, Bogart spoke to Kenineth Akens who hadformerly been actiely enmployed by the Respondent. Atthe time of the Januiar> to March 1979 conxersations.Akens was employed by the U.S. Government at thileVeterans lHospital in Canandaigua. Bogart at such linichad men working at the Veterans Hospital. What oc-curred is revealed by the following credited excerptsfrom Akens' testimony "Q. Do you know approximatel when thesewere'?A. Well, sometime in January, 1979. 1 got donethere; the last day that I worked there was March16th, 197".Q. Did you have a conversation with Mr. Bogartat any of these times?A. Yes, a few times we had a general conversa-tion. He asked me what I was going to do when Igot done work. I said I didn't. He said, if I needwork to come and see him.Q. Did he say anything else about it'"A. It would be strictly non-UnionK. The Violation of Section 8(a)(5) b Withdrawal ofRecognition rom the UnionThe General Counsel contends and the Respondentdenies that the Respondent violated Section 8(a)(5) and(1) of the Act by the withdrawal of recognition of theUnion on May 3, 1979, and by refusal thereafter to meetor bargain with the Union as requested.The only real issues presented are whether the appro-priate bargaining unit continued, and whether the UnionI Bogarl tesnfied in dental of the aforesaid onversaionll and lestific ineffecl hal his last itl to he (ananldaigusa itc vsas ;rounu d l)ceniher1979 C onsiderilig tiogart' testimonial demeatnoir. h logical colnsisten>lof facts. and Akcns' Icstinm lllal deimealnor, I Im persuaded Ih l Akcls ap-peared to he a mlor rlhablc aild trultsw orlh, \illlness I credit Akenl' Itslimony over Ihal of tlogarlhas cotillued to have majoriy status and to be the ex-clusive collectlie-bargaining representatisV of the em-ployees in Ihe appropriate collectis e-bargaining unit Ashas been indicated, the ficts reveal that the appropriatecollecti e-bargainlllg ulllit ontinued tit exist throughoutthe time of the 197 7 collective-hargaininig agreementand after such contract. The facts also reveal that cir-cumstances to overcome the presumption of majority tobe accorded the Union because of the contractual rela-tionship have not been revealed. Thus. it is clear that atthe time of Respondent's May 3, 1979, withdra, al ofrecognition front the Union. Respondent had the obliga-lion to continue to recoglnie and to bargain with thelnioni The facts reveal that Respondenlt has failed torecognize and to bargain with the Union at all tinlessince May 3, 197Q. Accordinllly. it must be found thatRespondeitl. b such ahoe-referred-to conduct. has io-lated Section X(a)(5) and (1) of the .Act It is so foundand conc luded.l. 'hf ' L'llaterall ChangesIThe facts are clear that after Ma} 31, 19779 Rspond-ent engaiged in ork of the tpe normally performed hvbargainling unit employees and employed emiplovees toperforn sucIh work. The ternm, conditionls, and benefitsof employment of the emplo ees performing such workwere different from the terms. conditions, and helnefits ofemploymelt ils ha d been ill effect during the termn of the1976 79 contr;lct hetlweenl the Respondenit ad thceUnion. Although the Unlion had requested hargainingwith the Respondent on Aipril 24, 1979, Respondent hadrefused to meet or hbargain ith the Union ad set thechanlged lerins, wages, and conditioils f enlplovnIentWvilhout bargaininig about the same.It has alrcad\ been found that Respondents refusal tobargain with the niotl on and after May 3, 1979. consti-tuted a viol;ltioi of Secioni (a)(5) aid () of the Act. 13\such collduct, alnd b a self-dleterminatioln to gco on-unionl and ignore the Unrion, and byv indication of thesanlie to employees, Respondent, was ot in a positiont toraise a good-faith doubt ithinl the meaning of lerre/Machine Co., 173 NLRB 148() (06h). Respondenit .asobligated to bargain with the Union as to any change interms. wages. benefits, and conditions of employment ofemployees in the appropriate bargaining unit. Respond-ent's change in terms, wages, benefits, and conditions ofemployment of employees in the appropriate bargainingunit without bargaining with the Union about suchchanges constituted conduct violative of Section 8(a)(5)and () of the Act. It is so concluded and foundSince the overall facts clearly reveal that Respondent'schanges in wages, terms, benefits, anrid conditions iot' em-ployment were because Respondent had decided that itsjobs would be nonunion, such changes also constitutedconduct violative of Section 8(a)(3) aid (1) of the Act.M. 7he Discrimination in EplovnmentAs indicated above, the unilateral changes in terms,wages. benefits. and conditions of emnplo)meit made bhRespondent, constituted conduct violative of Section8(a)(3) and (I) of the Act. It is clear that such changes.4 11 DECISIONS OF NATIONAI. L.AB()R RLATIONS BO()ARDto the extent adverse to the preexisting terms, wages,benefits, and conditions of employment, constituted con-duct discriminatory to the employees who sought em-ployment or were hired as employees on and after May31, 1979.The facts reveal that the Respondent discussed withKenneth Akens, at some point of time between Januaryand March 16, 1979, the fact that future employmentwould be on a nonunion basis."' The credited testimonyof Armstrong and Page reveals that Bogart and anothersupervisor discussed with them employment opportuni-ties for them around that time and that the same were tobe on a nonunion basis and at rates different from the1976-979 collective-bargaining agreement. Neither Armstrong, Akens, nor Page was employed bythe Respondent. All credibly testified in effect that theydid not want to work nonunion or for lower wages. Al-though it appears that some question may arise as towhether some of the jobs were actually for higher orlower wages, the conditioning of a job as nonuntion orwithout pension benefits, constitutes evidence of discrim-ination.The General Counsel alleges and the Respondentdenies that "Since on or about the date alleged, Re-spondent conditioned employment of the employees orapplicants named below' on acceptance of wages andconditions of employment which were substantially infe-rior to those provided for in the contract described inparagraph VII of the complaint; Ken Akens, March 16,1979. John Armstrong, mid-June, 1979, Kenneth Page,mid-June, and additional unknown persons employed bythe Respondent to perform plumbing, heating and steam-fitting work, June 1, 1979, and continuing to date."Considering the facts found, it is clear that the unilat-eral changes constituted discrimination toward Arm-strong, Akens, and Page, and to the employees whowere hired by the Respondent on and after May 31,1979. Such conduct of unilateral changes and condition-ing of employment was violative of Section 8(a)(3) and(I) of the Act.IV. Tll IFITECT OI I HE UNIAIR I ABOR PRACIICE SUIPON COMMIRCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. TIHI REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning of"I It is clear that the effect of the Respondent's ilnonunion plicy adchanges in ages, terms. benefits. and conditions of emplioymelit relatedIit employees a;nd applicanls on and after May 31. 197i9i Although Bogart testlfied to some extent in denial of Arnstrong'sand I'age's testirloiny. , I note that Bogart's testimonly ultimaiely corrobo-rated Armstrong's testimony aboul Armstrong's concern about his pen-sion I found Armstrong's and Paige' testimony more helicsable andcredit their version ,of faclts over Hogaris w here in conflictSection 8(a)(5) and (1) of the Act. it will be recommend-ed that Respondent be required to cease and desist there-from, and, upon request, bargain collectively with theUnion as the exclusive representative of all employees inthe appropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Having found that Respondent has made unilateralchanges in terms, wages, conditions, and benefits of em-ployment, in violation of Section 8(a)(5), (3), and (1) ofthe Act, it will be recommended that Respondent ceaseand desist from making such unilateral changes, and thatRespondent bargain in good faith with the Union as re-gards changes in terms, wages, benefits, and conditionsof employment.Having found that Respondent has conditioned em-ployment of Armstrong, Akens, and Page, and of theemployees who were hired on and after May 31, 1979, inthe appropriate bargaining unit, upon acceptance ofterms, wages, benefits, and conditions of employment atvariance with terms, wages, benefits, and conditions ofenmployment ii existence prior to Respondent's unlawfulunilateral changes of such wages, terms, benefits, andconditions of employment, it will be recommended thatRespondent reinstate Armstrong, Akens, and Page tosuch jobs as they would ha,e received absent Respond-ent's conditioning of employment upon its unilateral andunlawful determination of wages terms, benefits, andconditions of employment. It call be determined in thecompliance proceeding what jobs, if any, Armstrong,Akens, or Page would have received absent the discrimi-nation against them. Further, it will be recommendedthat Respondent make whole Armstrong, Akens, andPage, ad all employees hired oni and after May 31, 1979,for any loss of wages or other benefits suffered as aresult of the discrimination against them. Backpay is tobe computed i accordance with the formula set forth in1 W. Woolworth Comnpany, 90 NLRB 289 (1950), withinlterest as prescribed in FIlorida Sluate Corporation, 231NLRB 651 (1977).12Respondent's unfair labor practices are of such anature that a broad cease-and-desist order is needed tofully dissipate the effect of the unfair labor practices andto prevent further unfair labor practices.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS or LAW1. The Respondent, Finger Lakes Plumbing & HeatingCo., Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local Union No. 13, is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.3. All plumbers, steamfiltters, and pipefitters employedby Respondent in commercial jobs (as more completelydescribed in the contract received in evidence in theunfair labor practice hearing on February 25. 1980, inSee, gerierall .lAi Plumrnbirn lIteuring Co., 138 NLRB 716 (1962)412 FIN(;IR l.AKKES PIl.lMHING & ItAT FIN( C(()Case 3-CA-9262). excluding office clerical employees,professional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. At all times material herein, the Union. set forthabove, represented a majority of employees in the aboveappropriate bargaining unit, and has been the exclusiverepresentative of said employees for the purpose of col-lective bargaining within the meaning of Section 9(a) ofthe Act.5. By withdrawing recognition from and refusing tobargain with the Union on and after May 3, 1979, and byunilaterally changing existing wages, benefits, terms, andconditions of employment of unit employees on and afterMay 31, 1979, Respondent engaged in conduct violativeof Section 8(a)(5) and (1) of the Act.6. By the making of such unilateral changes in terms,wages. benefits, and conditions of employment and byconditioning employment upon acceptance of thechanged terms, benefits, wages, and conditions of em-ployment, Respondent engaged in conduct violative ofSection 8(a)(3) and (1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) ad (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 'The Respondent, Finger Lakes Plumbing & HeatingCo., Inc., Geneva, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Unlawfully withdrawing recognition from UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, Local Union No. 13, as the exclusive collec-tive-bargaining representative of employees in the belowlisted appropriate bargaining unit, refusing to bargaincollectively with said Union, and from making unilateralchanges, all with respect to rates of pay, wages, benefits,hours, and other terms and conditions of employment ofemployees in the below listed appropriate bargainingunit:All plumbers, steamfitters and pipefitters employedby Respondent in commercial jobs (as more com-pletely described in its contract with said Union for1976-79), excluding office clerical employees, pro-fessional employees. guards and supervisors as de-fined in the Act.(b) Discouraging membership in United Association ofJourneymen and Apprentices of the Plumbing and Pipe-':' In the event no xceptions are filed as provtded by Sec 102 46 ofthe Rules and Rcgulatiois of the Naillnal .lhbor Relations Hlord. tifindings, conclusions, and recommended Order herein shall. a pros idcdin Sec 102 4 of the Rules and Rgulallions. he ildoptld bh the Itbalrd .ndhecomce is findings, conclusions. anrid Order and all (ohjcoitnlls theretoshall be deemed val:ed fr all prposesfitting Industry of the United States and Canada, LocalUnion No. 13, or any other labor organization. discrimi-nating against its employees, laid-off employees. or appli-cants for employment, through the imposition of illegalconditions of employment, or by otherwise discriminat-ing against an of its employees in regard to hire, tenure,or conditions of their employment.(c) In any other manner interfering with, restraining.or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act except to the extentthat such rights may be affected by lawful agreements inaccord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Upon request, bargain with the ahove-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Offer to Kenneth Akens, Kenneth Page, and JohnArmstrong immediate and full instatement to such posi-tion as each would have been instated absent the discrim-ination against each, or, if such position no longer exists,to a substantially equivalent position without prejudice toeach's seniority, or other rights previously enjoyed, andmake each of them and all employees employed on andafter May 31, 1979, whole for any loss of pay or otherbenefits suffered by reason of the discrimination againsteach in the manner described above in the section enti-tIed "The Remedy"(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at Respondent's place of business at Geneva,New York. and at all jobsites, copies of the attachednotice marked "Appendix.""4 Copies of said notice, onforms provided by the Regional Director for Region 3,after being duly signed by Respondent's representatives,shall be posted by it immediately upon receipt thereof,and be maintained by Respondent for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall he taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith.I- IS :ULRHIR ORDERHI.) that the allegations of unlaw-ful conduct not specifically found to be violative hereinbe dismissed.I4 the :seilt that this ()rdecr is nfi)rced h5 a Judgmtnlt of .i triledSlates C(urt of Appeals the Hords il the iotic readlllg "'osied hOrder of thle Nalial Il.ahor Relations Board shall rad "Posted ursu-tlit h a Jludnllc'nl tI !tcl [1 ite'd Staites ()url of Appeails Eitforcliig an()rder of lthe Nll il I ihor Rellltlrs ItllIrd41